Case 3:19-cv-16615-MAS-LHG Document 27 Filed 07/30/21 Page 1 of 12 PagelD: 495

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA ex rel.
JACQUELINE LAGAMBA,

Plaintiffs,
Vv.

DEBORAH M. GENNELLO; THE
GERSHEN GROUP LLC; MODERATE
INCOME MANAGEMENT CO. INC.;
COMMUNITY HAVEN SENIOR CITIZENS
HOUSING LTD.; MODERATE INCOME
MANAGEMENT CO. —- COMMUNITY
HAVEN INC.,

Defendants.

 

 

SHIPP, District Judge

Civil Action No. 19-16615 (MAS) (LHG)

MEMORANDUM OPINION

This matter comes before the Court upon Defendants Deborah M. Gennello (“Gennello”),

The Gershen Group, LLC (“Gershen Group”), Moderate Income Management Co., Inc.

(“MIMC”), Community Haven Senior Citizens Housing, Ltd. (‘Community Haven”), and

Moderate Income Management Co. — Community Haven Inc.’s (“MIMC - CHI”) (collectively,

“Defendants”) Motion to Dismiss Plaintiff Jacqueline LaGamba’s (“Relator” or “LaGamba” or

“Plaintiff’) Amended Complaint. (ECF No. 20.) Plaintiff opposed (ECF No. 21), and Defendants
Case 3:19-cv-16615-MAS-LHG Document 27 Filed 07/30/21 Page 2 of 12 PagelD: 496

replied (ECF No. 22).' The Court has carefully considered the parties’ submissions and decides
the matter without oral argument pursuant to Local Civil Rule 78.1. For the reasons set forth below,
Defendants’ Motion to Dismiss is granted.

I BACKGROUND?

Relator Jacqueline LaGamba is a resident of Community Haven, a senior citizens
apartment building in Atlantic City, New Jersey. (Am. Compl. ff 1, 4(c).) Relator and her former
husband, Henry LaGamba, lived in Community Haven #217 from 1999 until his death in 2019.
(Ud. § 9.) According to Relator, Defendants Gershen Group, MIMC, Community Haven, and
MIMC - CHI (collectively, the “Gershen Companies” or “Defendant Companies”) are a group of
business entities organized as a single enterprise dominated by and operated for the profit of the
Gershen family, specifically Defendant Gennello and her brother Jonathan Gershen. Ud. { 4.)
Relator claims that:

[t]he Gershen Companies consist of many distinct legal entities which operate as

one common entity on a day-to-day basis. Employees are identified as working for

different companies interchangeably, and the companies lack actual separate

existence. The Gershen Companies are also centrally directed and managed. While

each site has on-site staff and managers (and the company also has intermediary

regional managers)[,] these managers are given limited local discretion. When

problems arise, these managers generally lack the authority to address them. This

was demonstrated to [Relator] as she would attempt to bring problems to the

Community Haven managers[’] attention, and was repeatedly told that Mrs.

Gershen (originally Defendant Gennel[l]o’s mother, Mildred, and later Defendant
Gennello) would need to make that decision.

 

' Notwithstanding Defendants’ argument that Plaintiffs Amended Complaint was untimely,
(Defs.’ Moving Br. 1 n.1, ECF No. 20-1), in light of Plaintiffs filing of an Amended Complaint
(ECF No. 19), and based on the Court’s inherent authority to control its docket, the Court treats
Plaintiffs Amended Complaint as the operative pleading. Defendants’ motion to dismiss
Plaintiff's earlier filed complaint (ECF No. 16), accordingly, is denied as moot.

* For the purposes of deciding a Federal Rule of Civil Procedure 12(b)(6) motion, the Court accepts
as true the factual allegations of the Complaint. See Phillips v. Cnty. of Allegheny, 515 F.3d 224,
233 (3d Cir, 2008).
Case 3:19-cv-16615-MAS-LHG Document 27 Filed 07/30/21 Page 3 of 12 PagelD: 497

Ud. ¥§ 26-28.)

Each Defendant that owns a subsidized property has an individual associated contract for
the subsidized property called a Housing Assistance Program Contract (“HAP Contract”). Ud.
{| 13.) According to Plaintiff, under the terms of the HAP Contract, both the subsidized property
owner and the Gershen Companies (as managing agent) bear joint responsibility for the subsidized
properties following Department of Housing and Urban Development (“HUD”) rules and
regulations. (/d. § 17.) They are both independently responsible for ensuring that their tenants
qualify for subsidized housing in accordance with HUD’s requirements. (/d. { 22.)

To receive payment from HUD under the HAP Contract, each subsidized property
separately submits a monthly application, commonly known as a “HAP Voucher.” Ud. § 18.) The
HAP Voucher requires an “Owner’s Certification” that the payments requested were calculated in
accordance with HUD requirements, the information provided is “true and correct,” and no
payment was received for any unit beyond what the HAP Contract authorized or what was
otherwise authorized by HUD guidelines. (/d. §] 20.) The HAP Voucher also includes the warning
that HUD will prosecute false claims and statements, citing among other statutes the False Claims
Act (“FCA”), 31 U.S.C. § 3729. Ud. § 21.)

Relator claims that “[o]ver the last decade, Defendants have failed to adequately comply
with the terms of their HAP Contract(s) and the corollary rules and regulations of HUD, despite
certifying each month that they are doing so.” Ud. 4 25.) In 2005, Relator was elected President of
the Tenant’s Association of Community Haven, and she requested space from Community
Haven’s management to store the Association’s files. 7d. { 30.) Ms. Georgette Eble, an employee
at Community Haven, advised Relator that she should apply for a second apartment in Community

Haven. (Ud. §§ 8, 32.) Relator thought Eble’s advice seemed wrong, but Relator was assured that
Case 3:19-cv-16615-MAS-LHG Document 27 Filed 07/30/21 Page 4 of 12 PagelD: 498

having a second unit was within HUD rules. (/d. § 33.) Then Relator and her ex-husband completed
paperwork under the direction and supervision of Eble to apply for the second unit (#216) to be
used as an office for the Tenant’s Association. (Ud. J 34.) According to Relator, “Ms. Eble and
other employees at Community Haven were explicitly aware that [Relator] intended to continue[]
to reside in [her ex-husband’s]| apartment (Unit #217).” Ud.) Relator was also advised by Eble that
she would need to pay for part of the new apartment, Unit #216. Ud. § 35.) From 2005 until
Relator’s ex-husband’s death on February 25, 2019, Community Haven management was aware
that Relator continued to reside with her ex-husband in Unit #217 and that she used Unit # 216
primarily as an office. 7d. {§ 36-37.) Community Haven billed HUD, Relator, and her ex-husband
for their respective portions of the rent on both apartments. (/d.)

During her time as President of the Tenants’ Association, Relator received multiple
complaints about unauthorized people living in the building in violation of HUD guidelines. (/d.
{| 38-40.) These complaints included allegations that: there were non-senior residents in the
building; at least one Airbnb-style short-term rental operated out of the building; an unauthorized
visitor lived as a resident; a “live-in aide” had substance abuse problems; family members of a
“live-in aide” lived as residents; and residents of Unit #416, Surender and Leela Gupta, used Unit
#517 as an extra unit. (/d. {| 40-44.) Upon her ex-husband’s death in 2019, Relator was ordered
by Eble to vacate Unit #217 and move into her office, Unit #216. Ud. § 46.) According to Relator,
“Community Haven management refused to return the entirety of [Relator’s and her ex-husband’s]
$200 security deposit for Unit #217 [and] wrongfully charged her for a week’s rent on #217.
Therefore, she is still owed $73.” Ud. 4 48.) After consulting with an attorney, Relator now brings

a suit to both recover her security deposit and to secure damages under the FCA. (/d. J 49.)
Case 3:19-cv-16615-MAS-LHG Document 27 Filed 07/30/21 Page 5 of 12 PagelD: 499

In Count 1, Relator alleges an FCA claim. Ud. {§ 50-69.) Relator avers that the monthly
HAP Vouchers submitted to HUD by Defendants constituted “‘claim[s]’ as a ‘request or demand’
for money ‘presented to an officer, employee or agent of the United States’” under 31 U.S.C.
§ 3729(b)(2)(A). Ud. J 54.) Relator believes that “[t]he information created and submitted by
Defendants [] inflated subsidy payments based on ‘false or fraudulent’ information” pursuant to
31 ULS.C. § 3729(a)(1). Ud. § 56.) According to Plaintiff, the false or fraudulent information and
Owner’s Certification of such information allegedly submitted by Defendants for their HAP
Vouchers were “material” to the payment of subsidies owed by HUD within the definition of 31
U.S.C. § 3729(b)(4). Ud. § 58.) Relator further contends that Defendants had “actual and/or
constructive knowledge” of false or fraudulent information in HAP Vouchers and the certification
of such information, and Defendants’ conduct satisfies the “knowing” requirement under 31
U.S.C. § 3729(b)(1). Ud. FJ 59-60.) In Count 2, Relator alleges a New Jersey Security Deposit
Law claim pursuant to N.J.S.A. § 48:8-21.1 Ud. §] 70-74.)

II. LEGAL STANDARD

The Court will apply the standards of review set forth in Federal Rules of Civil Procedure
12(b)(6) and 9(b) in addressing Defendants’ motion to dismiss.

A. Standard of Review Under Rule 12(b)(6)

District courts undertake a three-part analysis when considering a motion to dismiss
pursuant to Rule 12(b)(6). Malleus v. George, 641 F.3d 560, 563 (Gd Cir. 2011). “First, the court
must ‘tak[e] note of the elements a plaintiff must plead to state a claim.’” Jd. (quoting Ashcroft v.
Igbal, 556 U.S. 662, 675 (2009)) (alteration in original). Second, the court must accept as true all

of the plaintiff's well-pled factual allegations and “construe the complaint in the light most

 

3 All references to a “Rule” or “Rules” hereinafter refer to the Federal Rules of Civil Procedure.

5
Case 3:19-cv-16615-MAS-LHG Document 27 Filed 07/30/21 Page 6 of 12 PagelD: 500

favorable to the plaintiff.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (citation
omitted). In doing so, the court is free to ignore legal conclusions or factually unsupported
accusations that merely state, “the-defendant-unlawfully-harmed-me.” /gbal, 556 U.S. at 678
(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “[M]ere restatements of the elements
of [a] claim[ ]... are not entitled to the assumption of truth.” Burtch v. Milberg Factors, Inc., 662
F.3d 212, 224 (Gd Cir. 2011) (alterations in original) (citation and quotation marks omitted).
Finally, the court must determine whether “the facts alleged in the complaint are sufficient to show
that the plaintiff has a ‘plausible claim for relief.’” Fowler, 578 F.3d at 211 (quoting Jgbal, 556
USS. at 679).

Rule 12(b)(6) “prohibits the court from considering matters outside the pleadings in ruling
on a motion to dismiss for failure to state a claim . . . and a court’s consideration of matters outside
the pleadings converts the motion to a motion for summary judgment.” Kimbugwe v. United States,
No. 12-7940, 2014 WL 6667959, at *3 (D.N.J. Nov. 24, 2014). “[A]n exception to the general rule
is that a document integral to or explicitly relied upon in the complaint may be considered without
converting the motion to dismiss into one for summary judgment.” In re Burlington Coat Factory
Secs. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (emphasis and internal quotation marks omitted).
Notwithstanding these principles, courts may not consider allegations raised for the first time in a
plaintiffs opposition to a motion to dismiss. See Pennsylvania ex rel Zimmerman v. PepsiCo, Inc.,
836 F.2d 173, 181 Gd Cir. 1988) (“It is axiomatic that the complaint may not be amended by the

briefs in opposition to a motion to dismiss.” (citation and internal quotation omitted).
Case 3:19-cv-16615-MAS-LHG Document 27 Filed 07/30/21 Page 7 of 12 PagelD: 501

B. Standard of Review Under Rule 9(b)

Because FCA claims allege fraud, they are subject to the heightened pleading requirements
of Rule 9(b). United States ex rel. Whatley v. Eastwick Coll., 657 F. App’x 89, 93 (3d Cir. 2016).
“In order to satisfy Rule 9(b), a complaint must provide ‘all of the essential factual background
that would accompany the first paragraph of any newspaper story—that is, the who, what, when,
where and how of the events at issue.’” /d. (quoting In re Rockefeller Ctr. Props., Inc. Sec. Litig.,
311 F.3d 198, 217 (3d Cir. 2002)).
Il. DISCUSSION

Here, Plaintiff has failed to state a viable FCA claim against all Defendants. Because
Plaintiff cannot maintain an FCA claim, the Court declines to exercise supplemental jurisdiction
over her New Jersey Security Deposit Law claim.

A, Relator Fails to State a Claim as to Gennello, the Gershen Group, MIMC, and
MIMC-CHI

First, Relator’s FCA claims as to Gennello, the Gershen Group, MIMC and MIMC-CHI
must meet the heightened pleading requirements of Rule 9(b) because FCA claims allege fraud.
Eastwick Coll., 657 F. App’x at 93 (citation omitted). In order to satisfy this requirement, Relator
must provide essential background information such as the “who, what, when, where and how”
with respect to each defendant. See id. (citation omitted); see also Naporano Iron & Metal Co. v.
Am. Crane Corp., 79 F. Supp. 2d 494, 511 (D.N.J. 1999) (noting that “[p]leadings containing
collectivized allegations against ‘defendants’ do not suffice. ... A plaintiff must plead fraud with
particularity with respect to each defendant, thereby informing each defendant of the nature of its
alleged participation in the fraud.”). Here, Relator has not pleaded the “who, what, when, where
and how” as to defendants Gennello, the Gershen Group, MIMC, or MIMC-CHI with respect to

her FCA claims. For example, although the information provided by Defendants on the HAP
Case 3:19-cv-16615-MAS-LHG Document 27 Filed 07/30/21 Page 8 of 12 PagelD: 502

Vouchers was allegedly incorrect and Defendants allegedly provided erroneous information that
inflated the amount of subsidy they received from HUD” (Am. Compl. 7 55), and although the
Amended Complaint alleges a number of irregularities in the building, it fails to specify which, if
any, of the enumerated irregularities were fraudulently reported to HUD. Additionally, Plaintiff
fails to specify which of the Gershen Companies certified the supposedly fraudulent
representations.

Second, to the extent that Relator attempts to hold the Gershen Companies liable under an
alter ego theory, Relator has also failed to establish claims against them. Although Relator argues
that Defendant Companies “lack actual separate existence” (Am. Compl. { 26), Relator has failed
to plead a prima facie case for corporate veil piercing. In the Third Circuit, courts are required to
look at the following factors to determine whether it is appropriate to pierce the corporate veil:
“gross undercapitalization, failure to observe corporate formalities, nonpayment of dividends,
insolvency of the debtor corporation, siphoning of funds from the debtor corporation by the
dominant stockholder, nonfunctioning of officers and directors, absence of corporate records, and
whether the corporation is merely a facade for the operations of the dominant stockholder.”
Pearson v. Component Tech. Corp., 247 F.3d 471, 484-85 (3d Cir. 2001). Relator’s pleadings,
even liberally construed, fail to satisfy multiple elements that a court looks to when deciding
whether to pierce the corporate veil. At best, Relator attempts to piece together arguments that
Defendants failed to observe corporate formalities, and that the Gershen Companies are merely a
facade for the operations of the dominant shareholders, namely Gennello and the Gershen family.
(See Am. Compl. {§ 4, 26-28.) Relator, however, has not provided any arguments as to whether

the Gershen Companies were grossly undercapitalized at formation, or any other arguments
Case 3:19-cv-16615-MAS-LHG Document 27 Filed 07/30/21 Page 9 of 12 PagelD: 503

regarding Defendant Companies’ financial situations so as to warrant the Court to pierce the
corporate veil.

In Relator’s opposition brief, she also argues that because Gennello centrally directs and
manages the Gershen Companies’ conduct, she should be liable under the FCA. (See PI.’s Opp’n
Br. 17, ECF No. 21.) Citing Joe Hand Promotions, Inc. v. Wright, 963 F. Supp. 2d 26, 28 (D.D.C.
2013), Relator argues that an “individual corporate officer may be held liable for a corporation’s
infringing acts under the FCA without veil piercing as long as the complaint establishes that the
individual had a right and ability to supervise the violation, as well as an obvious and direct
financial interest in the misconduct.” (/d. (citation and internal quotation marks omitted).) As
Defendants point out in their reply brief, however, the “FCA” in Wright refers to the Federal
Communications Act, not the False Claims Act. (Defs.’? Reply Br. 8, ECF No. 22.) Relator,
therefore, has not provided viable arguments for establishing Defendant Gennello’s liability under
the FCA.

B. Relator Fails to State A Claim as to Community Haven

Relator also fails to state a claim as to Community Haven because Relator fails to plead
sufficient facts to establish a prima facie FCA case and fails to satisfy the heightened Rule 9(b)
pleading standard. Here, Relator attempts to plead that Defendants “knowingly present[ed], or
caus[ed] to be presented, a false or fraudulent claim for payment or approval” pursuant to 31 U.S.C.
§ 3729(a)(1)(A), “knowingly ma[de], use[d], or cause[d] to be made or used, a false record or
statement material to a false or fraudulent claim” pursuant to 31 U.S.C. § 3729(a)(1)(B), or
“conspired to commit a violation of subparagraph (A), [or] (B){,]” pursuant to 31 U.S.C. § 3729
(a)(1)(C). (P1.’s Opp’n Br. 5; see also Am. Compl. § 61-63.) Defendants argue that Plaintiff has

failed to plead the knowledge requirement under the FCA because Relator has only pleaded
Case 3:19-cv-16615-MAS-LHG Document 27 Filed 07/30/21 Page 10 of 12 PagelD: 504

Defendants’ state of mind generally with conclusory allegations of knowledge. (See Defs.’ Mem.
in Supp. of Mot. to Dismiss (“Defs.’” Mem.”) 13-15, ECF No. 20-1.) Defendants’ briefing does
not address whether Relator has established falsity under the FCA. (See generally id.) In her
opposition brief, Relator notes that Defendants do not dispute that her complaint alleges falsity,
(Pl.’s Opp’n Br. 6.) The Court finds that Relator has not adequately pled the knowledge element
under the FCA.

In her Amended Complaint, Relator states that she thought Eble’s advice for her to apply
for a second apartment in the building seemed wrong although she was assured that doing so was
within HUD rules. (Am. Compl. 33-34.) Relator also alleges that another couple, Surender and
Leela Gupta, have two units. Ud. § 44.) Relator asserts that “she was assured that [having two
units] was within HUD rules.” Ud. 9 33.) Because Plaintiff did not reference the actual HUD rules
in the Amended Complaint, the Court cannot find Plaintiff adequately pled that employees at
Community Haven were knowingly providing false information to Relator. In addition, the Court
will disregard additional facts Relator pled in her Opposition Brief alleging falsity because the
Court should “not consider after-the-fact allegations in determining the sufficiency of her
complaint under Rules 9(b) and 12(b)(6).” Frederico v. Home Depot, 507 F.3d 188, 201-02 (3d
Cir. 2007) (noting that “[i]t is axiomatic that the complaint may not be amended by the briefs in
opposition to a motion to dismiss”) (citations and internal quotation marks omitted).

With respect to Relator’s allegations that when she was President of the Tenants’
Association, she received multiple complaints about unauthorized people living in the building in
violation of HUD guidelines, (Am. Compl. / 38-40), Relator has failed to plead these instances
with sufficient specificity to satisfy the heightened pleading requirement of Rule 9(b). Specifically,

Relator avers that non-senior citizens were observed living in the building; some units were used

10
Case 3:19-cv-16615-MAS-LHG Document 27 Filed 07/30/21 Page 11 of 12 PagelD: 505

as Airbnb-style rentals; a man let his partner live with him long term; a tenant’s live-in aide had
substance abuse problems; and another resident’s live-in aide had her entire family move in. (/d.
{9 40-43.) Relator has provided rough time frames for some of her allegations, such as “in summer
2018,” and “[flor a number of years until approximately 4—5 years ago.” (See id.) Relator has not,
however, provided these alleged violators’ names, nor has she provided any facts as to which
specific rules or regulations were allegedly violated. (See id.) Relator, therefore, has not satisfied
the heightened pleading requirement under Rule 9(b) because she has not pled with particularity
Defendant Community Haven’s alleged fraud, nor its tenants’ alleged violation of any rules or
regulations. See Eastwick Coll., 657 F. App’x at 93; see also Naporano Iron & Metal Co., 79 F.
Supp. 2d at 511. The Court will afford Plaintiff the opportunity to file a second amended complaint.

Cc. The Court Declines to Exercise Supplemental Jurisdiction over Relator’s New
Jersey Security Deposit Law Claim

Regarding Relator’s New Jersey Security Deposit Law claim for the return of an
unrefunded $73 security deposit and related damages, (Am. Compl. {§ 73-74), the Court declines
to exercise supplemental jurisdiction over the state law claim because Relator’s federal FCA
claims are dismissed. “[W]hen a court grants a motion to dismiss for failure to state a federal claim,
the court generally retains discretion to exercise supplemental jurisdiction, pursuant to 28 U.S.C.
§ 1367, over pendant state-law claims.” Arbaugh v. Y&H Corp., 546 U.S, 500, 514 (2006) (citation
omitted). Pendent jurisdiction, however, is a doctrine of discretion, not of plaintiff's right. See
Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988) (citation and quotation marks omitted).
A federal court should consider “the values of judicial economy, convenience, fairness, and comity
in order to decide whether to exercise jurisdiction over a case brought in that court involving
pendent state-law claims.” /d. “[I]f the federal claims are dismissed before trial, even though not

insubstantial in a jurisdictional sense, the state claims should be dismissed as well.” United Mine

1]
Case 3:19-cv-16615-MAS-LHG Document 27 Filed 07/30/21 Page 12 of 12 PagelD: 506

Workers of Am. vy. Gibbs, 383 U.S. 715 (1966). Here, because the Court has decided to dismiss
Relator’s federal FCA claims, the Court declines to exercise supplemental jurisdiction over her

state law claims.‘

IV. CONCLUSION

For the foregoing reasons, the Court grants Defendants’ Motion to Dismiss, and will enter

an Order consistent with this Memorandum Opinion.

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

 

* Should Plaintiff file a second amended complaint that satisfies Rules 8(a) and 9(b) and her FCA
claim survive, the Court would then exercise supplemental jurisdiction over Relator’s New Jersey

Security Deposit Law claim.
12
